Name: Council Regulation (EEC) No 3621/92 of 14 December 1992 temporarily suspending the autonomous Common Customs Tariff duties on imports of certain fishery products into the Canary Islands
 Type: Regulation
 Subject Matter: tariff policy;  regions of EU Member States;  foodstuff;  European construction;  fisheries
 Date Published: nan

 Avis juridique important|31992R3621Council Regulation (EEC) No 3621/92 of 14 December 1992 temporarily suspending the autonomous Common Customs Tariff duties on imports of certain fishery products into the Canary Islands Official Journal L 368 , 17/12/1992 P. 0001 - 0002COUNCIL REGULATION (EEC) No 3621/92 of 14 December 1992 temporarily suspending the autonomous Common Customs Tariff duties on imports of certain fishery products into the Canary IslandsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1911/91 of 26 June 1991 on the application of the provisions of Community law to the Canary Islands (1) provides that from 1 July 1991 the Canary Islands is to form part of the Community's customs territory, that the common policies as a whole are to apply to them and that the Common Customs Tariff (CCT) is to be progressively introduced during a transitional period which, in principle, may not extend beyond 31 December 2000; whereas, consequently, with effect from 1 July 1991, imports into the Canary Islands of fishery products originating in third countries have been subject to customs duties, which prior to that date, had not been levied on them; whereas, under Article 3 of the said Regulation, application of the common fisheries policy is to be accompanied by specific measures; Whereas point 7.1 of the Annex to Council Decision 91/314/EEC of 26 June 1991 setting up a programme of options specific to the remote and insular nature of the Canary Islands (Poseican) (2) states that, at the request, with supporting documents, of the competent Spanish authorities, specific tariff measures will be considered for certain sensitive products to take account of particular problems in a given sector of local production intended for local consumption or tourism, with a view to maintaining an exemption equivalent to that applied prior to the entry into force of Regulation (EEC) No 1911/91 and to allow access for certain consumer goods; Whereas the exceptional geographical situation of the Canary Islands in relation to the sources of supply of fishery products which are essential for domestic consumption entails costs that are a severe burden for this sector, whereas this natural handicap can be remedied by temporarily suspending customs duties on imports of the products in question from third countries; Whereas, according to point 7.2 of the said Annex, such measures mut be carefully tailored to the Canary Islands' domestic market to avoid any deflection of trade and, in principle, must be limited to the transitional period provided for in Article 6 of Regulation (EEC) No 1911/91 for the gradual application of the Common Customs Tariff to the Canary Islands; whereas, therefore, after examination at the end of the transitional period of the situation as regards the imports in question, provision should be made for a possible extension of the measures beyond the said period; Whereas the competent Spanish authorities submitted a request for autonomous Common Customs Tariff duties to be suspended in full from 1 July 1992 to 31 December 2000 on imports of certain fishery products into the Canary Islands; Whereas the request by the Spanish authorities to have the products in question exempted from customs duty is to ensure that the supply conditions for the said products are maintained and it is hence deemed to be justified; Whereas measures must be taken to ensure both that the products for which suspension is requested are intended solely for the Canary Islands' domestic market and that the Commission is kept regularly informed of the volume of imports in question so that, if necessary, it can take steps to prevent any speculative movement or deflection of trade, HAS ADOPTED THIS REGULATION: Article 1 1. From 1 July 1992 to 31 December 2000, the Common Customs Tariff duties applicable to imports into the Canary Islands of the products listed below shall be totally suspended: CN code Description 0303 Fish, frozen, excluding fillets and other fish meat of heading No 0304 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled of frozen 2. The suspension referred to in paragraph 1 shall be granted exclusively for products intended for the Canary Islands' domestic market. 3. The competent Spanish authorities shall adopt the provisions necessary to ensure compliance with paragraph 2, pursuant to the relevant Community provisions on end-use and in particular the levying of Common Customs Tariff duties, when the products in question are dispatched to other parts of the customs territory of the Community. They shall inform the Commission of such measures at the earliest opportunity. Article 2 1. In the case of the products referred to in Article 1, the competent Spanish authorities shall inform the Commission, before 1 March of each year, of the volume of imports exempted from duty during the preceding calendar year. 2. The information to be forwarded before 1 March 1993 must cover all imports since 1 July 1992. Article 3 As part of the transitional period provided for in Article 6 of Regulation (EEC) No 1911/91, the Commission, after consulting the competent Spanish authorities, shall examine in 1995 the effect of all the measures adopted in favour of the Canary Islands' economy and shall inform the Council thereof. Before 30 June 2000, the situation as regards the imports in question shall be re-examined. On the basis of the outcome of this re-examination, the Commission shall submit to the Council any relevant proposals for the period after 31 December 2000. Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1992. For the Council The President N. LAMONT (1) OJ No L 171, 29. 6. 1991, p. 1. Amended by Regulation (EEC) No 284/92 (OJ No L 31, 7. 2. 1992, p. 6). (2) OJ No L 171, 29. 6. 1991, p. 5.